Citation Nr: 1023395	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  10-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for the service-connected disc pathology of the lumbar 
spine.

2.  Entitlement to service connection for mild degenerative 
arthritis of the bilateral hips claimed as secondary to the 
service connected disc pathology of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk

INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.

This case initially came before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the RO.  

The Veteran testified before a decision review officer (DRO) in a 
DRO Conference hearing at the RO in November 2008.  A copy of the 
hearing transcript is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for mild 
degenerative arthritis of the bilateral hips claimed as secondary 
to the service connected disc pathology of the lumbar spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has range of motion in the lumbar spine no worse 
than forward flexion to 40 degrees, including when objectively 
taking into account pain on motion.  There also is no indication 
of incapacitating episodes of Intervertebral Disc Syndrome of the 
frequency and severity to substantiate entitlement to an 
increased rating. 

3.  Since October 22, 2007, the Veteran's disc pathology of the 
lumbar spine has been productive of neurologic impairment of the 
right lower extremity that results in disability analogous to 
mild incomplete paralysis of the sciatic nerve.

4.  Since October 22, 2007, the Veteran's disc pathology of the 
lumbar spine has been productive of neurologic impairment of the 
left lower extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria are not met for a higher rating than 40 percent 
for disc pathology of the lumbar spine.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2009). 

2.  Since October 22, 2007, the criteria for a separate 10 
percent evaluation for right-sided mild incomplete paralysis of 
the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2009).

3.  Since October 22, 2007, the criteria for a separate 10 
percent evaluation for left-sided mild incomplete paralysis of 
the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 
73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim:  Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, the 
degree of disability, and the effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) it was held 
that that in an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that a rating 
is determined by Diagnostic Codes based on the nature, severity, 
and duration of symptoms; and that to substantiate the claim the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence a worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life.  However, this case was recently overturned by 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. Sept. 4, 2009) (VCAA notice in a claim for 
increased rating need not be "Veteran specific" and need not 
include reference to impact on daily life or rating criteria; 
rather only generic notice is required). 

In January 2008 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for compensation based upon an additional disability that 
was caused or aggravated by a service-connected disability, what 
information and evidence is needed to establish entitlement to an 
increased evaluation for his service connected disability, how 
disability ratings and effective dates were assigned,  as well as 
what information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  

Moreover, the July 2008 letter, the RO advised the Veteran that 
to substantiate his claim the Veteran should submit evidence as 
to the nature and symptoms of the condition; severity and 
duration of the symptoms; impact of the condition and symptoms on 
employment and daily life.  

The case was thereafter readjudicated in a January 2010 Statement 
of the Case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or a supplemental statement of the case, is sufficient 
to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal has 
not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, the 
Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  Specifically, the information and evidence that has 
been associated with the claims file includes the post service 
private and VA treatment records, VA examinations, statements 
from the Veteran's representative, and the Veteran's own 
statements.  

Additionally, as the Board will discuss, the Veteran was provided 
with a VA examination of the spine in January 2008.  The Veteran 
and his representative contend that the January 2008 VA 
examination was inadequate.  However, the report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered an appropriate 
diagnosis and opinion consistent with the remainder of the 
evidence of record.  Moreover, the VA examiner, in rendering his 
diagnosis for the Veteran's low back disability, specifically 
took the Veteran's reports of pain into consideration.

The Board therefore concludes that the examination is adequate 
for the purposes of this decision.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran has been specifically notified of the 
evidence needed to substantiate the claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was an active participant in the claims process and 
he responded to VA's requests for information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  See Conway, supra.  As such, there is no indication 
that there is any prejudice to the Veteran in considering this 
matter on the merits.  Id, Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Law and Regulations for Increased Rating

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Moreover, where the evidence contains 
factual findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment of 
staged ratings would be permissible.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  However, here, the evidence reflects that 
the Veteran's symptoms have remained constant throughout the 
course of the period on appeal and, as such, staged ratings are 
not warranted.

In addition, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as the 
Veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which functional 
loss due to pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Increased Rating for Disc Pathology of the Lumbar Spine

The RO has evaluated the Veteran's disc pathology of the lumbar 
spine thus far under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for 
lumbosacral strain.  

Under applicable rating criteria, lumbosacral strain is to be 
evaluated in accordance with VA's General Rating Formula for 
Diseases and Injuries of the Spine.  This rating formula provides 
for the assignment of a 40 percent rating for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.  Under 
notes to the rating formula: 

Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate diagnostic 
code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  Note (4): Round each range of 
motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis.  For the thoracolumbar spine, normal range of motion 
is defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either direction; 
and rotation to 30 degrees in either direction.  See 38 C.F.R. § 
4.71a, Plate V. 

The criteria for Intervertebral Disc Syndrome (IVDS) also 
potentially applies.  Under the rating criteria, IVDS may be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or otherwise based upon the frequency and 
severity of its incapacitating episodes, whichever method results 
in the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  The specific 
formula for IVDS provides: If there are incapacitating episodes 
having a total duration of at least 1 week but less than 2 weeks, 
a 10 percent rating is warranted; if at least 2 weeks but less 
than 4 weeks, a 20 percent rating; if at least 4 weeks but less 
than 6 weeks, a 40 percent rating is warranted; and where there 
are incapacitating episodes with a total duration of at least 6 
weeks during the past 12 months, the assignment of a maximum 60 
percent rating is warranted.  Note (1) to the rating criteria 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest prescribed 
by a physician and treatment by a physician.

During a January 2008 VA examination of the spine, the Veteran 
reported that he has constant pain of 10 out of 10 on the pain 
scale even with treatment.  He applies heat to the lumbar spine 
daily.  The pain is in the lumbar-sacral spine radiating to the 
hips traveling down the left leg, stopping at the knee.  He 
denied numbness or tingling, but admitted to radiculopathic pain.  
He further reported being able to walk approximately one half of 
a block, but having to stop because of the intensity of the pain.  
He indicated that he must sleep on his right side, that he props 
pillows in his stomach and between his legs, has morning 
stiffness.  He also reported stiffness in his lumbar spine after 
driving one hour, and that he must stop, get out, walk, limber 
his back, and it resolves.  The Veteran denied easy fatigability 
or lack of endurance.  His limiting factor was pain and 
stiffness; he denied weakness, muscle atrophy, paralysis, or 
contractures.  The Veteran stated that he has had no prescribed 
physician bed rest.

The Veteran reported limitation of motion due to the constant, 
chronic pain and radiculopathy symptoms.  He admitted that he was 
unable to shower or bathe without his wife having to help him and 
wash his legs and his back.  He also required help dressing, 
pulling trousers on, applying his socks and shoes.  Furthermore, 
he reported that when toileting, he requires his wife's 
assistance to wipe him afterwards.  He indicated that his wife 
performs all of these tasks on a daily basis.  The Veteran denied 
lack of functional impairment, recreational activity, and 
admitted he lives a sedentary lifestyle with pain as a limiting 
factor.

The Veteran admits that he does use a cane for daily support, 
that he uses a walker at home, and denied the use of an orthotic 
brace or supportive abdominal brace.  The Veteran stated that he 
has had no prescribed physician bed rest.  The Veteran reported 
being unsteady without his cane, that he has a history of falling 
approximately two times per year with no injury.  The VA examiner 
noted that the Veteran was able to ambulate approximately three 
hundred feet from the parking lot to the office without a cane 
for the examination with no unsteadiness or falls.

On physical examination of the lumbar spine, the examiner noted 
it to be symmetrical in appearance with no muscle knotting or 
muscle spasms.  A slight straightening of the thoracolumbar 
curve, but no other abnormal curvatures of the spine was noted.  
No masses or misalignment of the spine were felt.

Upon palpitation, muscle knotting at L2-L3, L3-L4, and L4-L5 with 
pain upon light palpation were noted.  Pain radiated to the 
bilateral hips, with complaining of pain with a pressure feeling 
into the sacroiliac joints with radiation of the left leg, 
stopping at the knee.  The examiner also noted that while 
performing straight leg raises motor strength 5/5 bilaterally, 
good muscle tone, and complaints of lumbar pulling.

The January 2008 VA examiner noted that the Veteran's range of 
motion for forward flexion began at 0 to 40 degrees, 50 degrees 
absent with complaints of pain.  His extension began at 0 to 30 
degrees, 0 degrees absent with complaints of pain.  His 
repetitive range of motion did not change degrees or cause 
increased pain, incoordination, nor cause weakness and easy 
fatigability.  His limiting factor was pain and muscle stiffness 
and no muscle atrophy, paralysis, or contractures were noted.

On neurologic examination, the VA examiner noted that the 
Veteran's speech and gait were normal, that he was unable to 
perform walking on toes or heal, or to perform tandem gait, and 
he complained of unsteadiness without the cane.  The examiner 
reported a normal Romberg.  Cranial nerves II to XII were intact.  
Stergnosis and graphesthesia were reported as normal.  A 
peripheral nerve exam, monofilament revealed slightly dulled 
sensate ability to extremities, with good vibratory sense upon 
bony prominences.  His position sense was good, upper and lower 
reflexes were good, and his Achilles reflex was intact.

The January 2008 VA MRI of the lumbosacral spine noted an 
impression of diffuse idiopathic skeletal hypertosis and 
straightening of the normal thoracolumbar curve with multilevel 
mild degenerative changes.  The VA examiner noted a herniated 
nucleus pulposus L4-L5, discectomy/laminectomy/ status post 
operation 1953, herniated nucleus pulposus repair 1957, with 
residual radiculopathic pain radiating to bilateral hips and left 
leg; and degenerative disc disease, lumbar sacral spine with 
extensive spurring, multilevel, and diffuse idiopathic skeletal 
hyperstosis, radiculopathic pain, stiffness, and straightening of 
the normal thoracolumbar curve.  The VA examiners diagnosis was 
diffuse idiopathic skeletal hyperstosis and straightening of the 
normal thoracolumbar curve with multilevel mild degenerative 
changes.

A March 2008 private treatment note from B.K.N., M.D., indicated 
that the Veteran was not able to tolerate flexion of his lumbar 
spine.  The Veteran reported some mild tenderness with palpation 
along his lumbar paraspinal muscles, left greater than right, and 
no tenderness with palpation along his greater trochanteric area.

A March 2008 private MRI of the lumbar spine noted a narrowing of 
disc spaces of L4-L5 and L5-S1 and mild spinal canal stenosis and 
encroachment on the left neural foramina, which may represent 
recurrent disc herniation versus post operative scar tissue.

During a November 2008 DRO Conference hearing, the Veteran 
reported using a cane, walker, and scooter to ambulate (see page 
4).  He indicated that he stopped working because of his back 
pain (see page 7).  The Veteran reported the use of a spinal cord 
stimulator and generator in his back to help with the pain (see 
page 15).  He indicated wearing a back brace (see page 18). 

During a December 2008 private examination of the spine, Y.A.N., 
M.D., B.K.N., M.D., P.C., M.D., MBA, and R.B.D., D.O., noted that 
the lumbosacral spine revealed no abnormal deformities or 
curvatures, there was mild tenderness along the paraspinal 
muscles on the lumbar spine bilaterally, no palpation of his 
sacroiliac joint, however, the Veteran did experience a large 
amount of pain on palpation of these areas.  Patrick's sign was 
positive bilaterally, his range of motion was somewhat decreased 
secondary to pain.  No swelling was noted in the extremities, on 
neurological examination, gross motor testing was 5/5 
bilaterally, sensation was normal and symmetrical.  The Veteran's 
gait was normal, the quadriceps and Achilles reflexes were tested 
and they were 2 + and intact.

During a July 2009 VA general medical examination, the Veteran 
reported flare-ups of low back pain, bilateral hip pain, and left 
sacroiliac pain, which occurred simultaneously on a daily basis 
to a pain level of seven or eight.  The pain will escalate to a 
level ten with walking over one block.  The pain level of ten 
will last minutes until the pain starts to subside.  During 
flare-ups, the Veteran will stop and rest.  The July 2009 VA 
examiner noted that the Veteran did not use a back brace, but 
that he does use a straight cane for support.  

The Veteran reported stiffness in the lower back one hundred 
percent of the time, with weakness and instability.  He also 
reported pain, numbness, and tingling radiating down the 
posterior of the left and right legs to mid-calf occurring two to 
three times per week, lasting for seconds.  The Veteran reported 
being placed on bed rest by a physician, and that the doctor 
wants him to lie down in bed versus sitting in a chair 
periodically during the day.  He denied any hospitalizations for 
his lower back, other than for his surgery.  He reported that due 
to his low back pain, bilateral hip pain, and the left sacroiliac 
pain, he cannot bend over to wash his lower extremities, 
requiring his wife to wash his legs and back.  He is unable to 
wipe himself after a bowel movement.

The July 2009 VA examiner noted that the Veteran had tenderness 
with palpation over the lumbosacral spine.  The Veteran had 
lumbosacral forward flexion from 0 degrees of extension to 50 
degrees of flexion with pain.  The Veteran was negative 40 
degrees of flexion.  Repetitive range of motion was not done 
secondary to pain and poor balance.

Straight leg raises on the right were positive with pain, 
numbness, and tingling radiating down the posterior right leg to 
just below the knee with no change with dorsiflexion of the right 
great toe.  Straight leg raises on the left were positive with 
pain, numbness, and tingling radiating down the posterior leg to 
mid-calf with no change with dorsiflexion of the left toe.  When 
performing straight leg raises, the Veteran experienced pain in 
both hips.  The VA examiner provided a diagnosis of lumbar disk 
disease with degenerative arthritis and radicular pain, numbness, 
and tingling radiating down both legs secondary to his lumbar 
disk disease.

Based upon its review of the preceding, the Board concludes that 
the assignment of the existing 40 percent disability rating for 
disc pathology of the lumbar spine remains warranted.  The Board 
has reached this determination in view of all potentially 
applicable rating criteria, and beginning with that pertaining 
directly to the evaluation of the disability in question under 38 
C.F.R. § 4.71a, Diagnostic Code 5237.  Applying Diagnostic Code 
5237, the corresponding General Rating Formula provides that the 
next higher available rating of 50 percent requires evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  To 
warrant a 100 percent rating, there must manifest unfavorable 
ankylosis of the entire spine.  

Having considered the VA examination history, the Veteran has 
consistently shown at least some degree of retained capacity for 
movement in the lumbosacral spine, the most pronounced limitation 
of motion being no worse than forward flexion to 40 degrees as 
demonstrated during the January 2008 VA medical examination and 
having demonstrated 50 degrees of forward flexion as recently as 
the July 2009 VA general examination.  There was some amount of 
pain evinced on the examination, but clearly nothing that brought 
range of motion further down to a level at or approximating that 
of 0 degrees forward flexion (or for that matter, 0 degrees in 
any other plane of motion).  

Given this degree of retained capacity for motion in the 
thoracolumbar spine, and the Veteran therefore does not manifest 
ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating 
that ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable).  Without indication 
of qualifying ankylosis of the thoracolumbar spine, there is no 
basis in the record for assignment of a 50 percent, or any higher 
disability rating pursuant to the rating criteria for lumbosacral 
strain.  Thus, applying the provisions of Diagnostic Code 5237, a 
40 percent rating should remain in effect.

The Board has also given appropriate consideration to the 
additional rating criteria for Intervertebral Disc Disease, given 
that there are physicians who have diagnosed the presence of 
Degenerative Disc Disease.  As indicated in the corresponding 
rating criteria, IVDS is to be rated in accordance with the 
frequency and severity of incapacitating episodes.  

Here, the first indication of medical information pertaining to 
alleged IVDS symptomatology is from the July 2009 VA examination 
report.  Though the Veteran reported having "incapacitating 
episodes" on a daily basis, the Board cannot ascertain based on 
this statement alone that the requisite frequency of episodes is 
shown to otherwise permit assignment of a 60 percent rating.  
Rather, per the rating criteria, an incapacitating episode 
denotes a period of physician prescribed bed rest.  There is no 
finding from the medical history to suggest that there has been 
physician prescribed bed rest regarding a necessary treatment 
option, when considering that the VA outpatient treatment records 
show efforts taken at pain management such as prescription 
medication, rehabilitation, cortisone shots, and a spinal 
stimulator, but nothing further.  The Veteran himself has 
acknowledged that to the extent bed rest was required this was 
his own decision, and not mandated by a treating physician.  It 
follows that the rating criteria for IVDS do not provide a basis 
of recovery for the higher rating sought in this case.

The Board has also considered whether separate compensable 
evaluations for neurological impairment are warranted.  

Here, given the January 2008 VA examination report showing that 
the Veteran has some diminished sensation as well as some pain 
radiating to his thighs, together with the diagnosis of lumbar 
radicular pain secondary to the service-connected disc pathology 
of the lumbar spine, and resolving all reasonable doubt in his 
favor, the Board finds that the evidence supports the Veteran's 
entitlement to separate 10 percent evaluations, and no more, 
under Diagnostic Code 8520, for disability comparable to mild 
incomplete paralysis of the sciatic nerve of his right and left 
lower extremities. 

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the criteria in the 
rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In this case, the Board finds that the Veteran's disc pathology 
of the lumbar spine is manifested by pain and limited range of 
motion, which is contemplated by the Diagnostic Codes discussed 
above.  Because the service-connected disability is adequately 
rated by the criteria discussed above, the Board finds that 
consideration of an extraschedular rating is not warranted.  


ORDER

An increased evaluation in excess of 40 percent for the service-
connected disc pathology of the lumbar spine is denied.

Subject to the law and regulations governing payment of monetary 
benefits, effective October 22, 2007, a separate 10 percent 
rating for mild incomplete paralysis of the sciatic nerve of the 
right lower extremity is granted.

Subject to the law and regulations governing payment of monetary 
benefits, effective October 22, 2007, a separate 10 percent 
rating for mild incomplete paralysis of the sciatic nerve of the 
left lower extremity, is granted. 


REMAND

After a careful review of the claims folder, the Board finds that 
the Veteran's claim must be remanded for further action.  

During the January 2008 VA examination of the spine, the VA 
examiner examined the Veteran and rendered a diagnosis inter 
alia, of degenerative arthritis, mild, bilateral hips.  However, 
the VA examiner failed to provide an opinion as to the hip 
disorder's current severity or etiology or provide supporting 
rationale.

During the November 2008 DRO Conference hearing, the Veteran 
reported that his doctors had related his bilateral hip disorder 
to his service connected back disability (see pages 21-22).

Consequently, the Board finds that ongoing VA medical records 
should be obtained, in particular VA medical records from the 
Greensburg, Westmorland, Community Based Outpatient Clinic from 
March 2009 to present.  See 38 U.S.C.A. § 5103A (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).  

The Board also finds that the January 2008 VA examination is 
inadequate regarding the bilateral hip disorder.  The Veteran 
should be afforded a VA orthopedic examination.  The VA examiner 
should provide a medical opinion concerning whether the current 
bilateral hip disorder is etiologically related to service-
connected back disability.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to 
assist includes providing a medical examination and/or obtaining 
a medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  

To ensure that all due process requirements are met the RO should 
also give the Veteran opportunity to present any additional 
information and/or evidence pertinent to the claim on appeal that 
is not already of record.  

The RO's notice letter should explain that the Veteran has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  

The RO should also invite the Veteran to submit all evidence in 
his possession that is not already of record, and ensure that its 
notice to the Veteran meets the requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

After providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the RO 
to obtain any additional pertinent treatment 
records not currently of record.  The Veteran 
also should be informed that he may submit 
evidence to support his claim.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records particularly 
VA treatment records from the Greensburg, 
Westmorland, Community Based Outpatient 
Clinic from March 2009 to present.  The RO 
should obtain any outstanding private 
treatment records, to include any physician's 
statement relating the Veteran's current hip 
disorder to his back disability.  All 
attempts to obtain these records should be 
documented in the claims folders.  The RO 
should continue its attempts to obtain these 
records until it is reasonably certain that 
further attempts would be futile or that the 
records do not exist.  

The RO's letter should invite the Veteran to 
furnish all evidence in his possession, and 
identify what evidence is ultimately his 
responsibility to obtain.  The RO's letter 
should clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).  

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.  

3.  The RO should then schedule the Veteran 
for an orthopedic examination to determine 
the nature and etiology of the current 
bilateral hip disorder.  Any indicated tests 
should be accomplished.  The examiner should 
review the claims folder prior to 
examination.  

The examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current bilateral hip disorder 
had its clinical onset during service or is 
related to any in-service disease, event, or 
injury.  

The examiner should also provide an opinion 
as to whether it is more likely than not, 
less likely than not, or at least as likely 
as not, that that any current bilateral hip 
disorder is proximately due to, or the result 
of, the service-connected back disability.  

The examiner should also provide an opinion 
as to whether it is more likely than not, 
less likely than not, or at least as likely 
as not, that any current bilateral hip 
disorder is permanently aggravated by the 
Veteran's service-connected back disability.  
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.   

4.  To help avoid a future remand, the RO 
must ensure that all requested action have 
been accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issue on 
appeal should be readjudicated in accordance 
with any final regulation should proposed 
amendment to 38 C.F.R. § 3.304(f)(3) become 
final during the appeal, as well as all the 
evidence of record.  If any benefit sought on 
appeal remains denied, the RO should furnish 
to the Veteran and his representative with a 
Statement of the Case (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


